DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 10/19/2021.
3.    	Status of the claims:
•    Claims 1-24 have been amended.
•    Claims 1-25 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 10/19/2021 with respect to the rejection of claims 1-24 have been fully considered but are not persuasive.
5.    	On pages 1-3 of Applicant’s remarks dated 10/19/2021, the applicants state that Chen has not been shown to disclose all aspects of amended independent claim 1. For example, amended independent claim 1 recites, in part, “receiving narrowband downlink information comprising at least a portion of a first reference signal, control information, and data, the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable, and the first reference signal different than a second reference signal that can be received at the second type of UE.” Chen has not been shown to disclose or suggest at least such aspects of amended independent claim 1.   
6.    	In response to applicant’s remarks, the examiner respectfully disagrees. Chen discloses transmitting control information to support communication for legacy user equipment (UE) on specific system bandwidth (e.g. narrow bandwidth). The other control information is transmitted for supporting communication for new UE on new system bandwidth that is overlapped with specific system bandwidth. The new bandwidth (e.g. wide bandwidth) is comprised of specific system bandwidth and additional bandwidth. From the above, it is clear that the specific system bandwidth (e.g. narrow bandwidth) is narrower than the new bandwidth (e.g. wide bandwidth) since the new bandwidth is comprised of specific system bandwidth and additional bandwidth. Moreover, paragraph 105 of Chen further discloses one or more new types of CRS (e.g., a channel state information reference signal (CSI-RS) used for channel quality measurement) may be transmitted on the .DELTA.NewBW bandwidth (e.g. wide bandwidth) of a subframe. Additionally, paragraph 109 of Chen discloses The designs described above may also be used for other types of reference signals such as the UE-RS and CSI-RS. For example, a PN sequence for the UE-RS or CSI-RS may be generated based on any of the designs described above.
7.    	Regarding independent claims 7, 13, and 19, the examiner ‘s responses regarding argued amended independent claim 1 are also applied to amended independent claims 7, 13, and 19. 
8.    	Regarding dependent claims 2-6, 8-12, 14-18, and 20-24, Since argued independent claims 1, 7, 13, and 19 are not allowable, therefore, their respective 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

11.	Claim(s) 1-25 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen et al. (US 20110085457 A1).

Regarding claim 1, Chen discloses a method of wireless communication at a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
receiving narrowband downlink information comprising at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
performing channel measurements using the at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 2, Chen discloses the method of claim 1, further comprising:
transmitting results of the channel measurements based on at least the portion of the first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 3, Chen discloses the method of claim 1, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 4, Chen discloses the method of claim 1, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 5, Chen discloses the method of claim 1, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 6, Chen discloses the method of claim 5, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 7, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising: a memory (Chen, Fig. 16, para 153: Memory 1642); and at least one processor (Chen, Fig. 16, para 153: Processor 1690) coupled to the memory, the at least one processor configured to:
receive narrowband downlink information comprising at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements using at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 8, Chen discloses the first type of UE of claim 7, further comprising:
a transceiver coupled to the at least one processor, the transceiver configured to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 9, Chen discloses the first type of UE of claim 7, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 10, Chen discloses the first type of UE of claim 7, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 11, Chen discloses the first type of UE of claim 7, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 12, Chen discloses the first type of UE of claim 11, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 13, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
means for receiving narrowband downlink information comprising at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
means for performing channel measurements using at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 14, Chen discloses the first type of UE of claim 13, further comprising:
means for transmitting results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 15, Chen discloses the first type of UE of claim 13, in which the second reference signal comprises a channel state information reference signal (CSI-(Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 16, Chen discloses the first type of UE of claim 13, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 17, Chen discloses the first type of UE of claim 13, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 18, Chen discloses the first type of UE of claim 17, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 19, Chen discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to:
receive, in narrow bandwidth, narrowband downlink information comprising at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth in which a first type of user equipment (UE) is operable being narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
(Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 20, Chen discloses the non-transitory computer-readable medium of claim 19, wherein the code when executed by the processor further causes the processor to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 21, Chen discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 22, Chen discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 23, Chen discloses the non-transitory computer-readable medium of claim 19, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 24, Chen discloses the non-transitory computer-readable medium of claim 23, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 25, Chen discloses the method of claim 1, the narrow bandwidth narrower than a third generation partnership project (3GPP) release 8 bandwidth, the wide bandwidth wider than the 3GPP release 8 bandwidth (Chen, Fig. 5, 6, Table 1, para. 44-47, 67, 90: a narrower bandwidth, namely R8BW, is narrower than R8 for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is wider than R8 for transmitting wideband information to new UEs).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466